Citation Nr: 1716265	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  06-25 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss and to a rating in excess of 40 percent since July 2, 2016.   


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active duty service from October 1967 to July 1969, in addition to many years of service with the U.S. Army Reserves and the U.S. Army National Guard.

This case returns, following remands, to the Board of Veterans' Appeals (Board) on appeals from rating decisions in February 2008, May 2008, April 2009 and December 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

A February 2008 rating decision, in pertinent part, granted service connection for posttraumatic stress disorder (PTSD) and assigned an initial disability rating of 30 percent.  The RO increased the service-connected PTSD from 30 percent to 100 percent in a rating decision dated in June 2013.  

A February 2008 rating decision proposed to reduce a 100 percent disability evaluation for prostate cancer, and a May 2008 decision implemented that reduction from 100 percent disabling to 40 percent disabling effective August 1, 2008.  An April 2009 rating decision subsequently increased the assigned rating for this disability from 40 percent to 60 percent, effective August 1 2008.  

An April 2009 rating decision granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating), and basic eligibility to Dependents' Educational Assistance (DEA) benefits.  

In January 2010 the Board remanded multiple issues then before it.  

A December 2010 rating decision granted service connection for tinnitus, which was assigned an initial 10 percent disability rating, and granted service connection for bilateral hearing loss which was assigned an initial noncompensable disability rating.  

In June 2011 the Board denied a rating in excess of 40 percent for the orthopedic manifestations of IVDS of the lumbar spine with degenerative changes, and found that criteria for an evaluation in excess of 10 percent for right peroneal nerve neuritis had not been met but that the criteria for a separate 10 percent evaluation for left-sided mild incomplete paralysis of the sciatic nerve had been met.  

In October 2011, the Veteran appeared at a hearing before the undersigned Veterans' Law Judge (VLJ) regarding his claims for an increased rating in excess of 10 percent for tinnitus and an initial compensable rating for bilateral hearing loss. 

In February 2012 the Board issued a decision that, in part, denied an initial compensable rating for bilateral hearing loss, dismissed the claim for an initial rating in excess of 10 percent for tinnitus, and remanded the claims for an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) and the reduction of the 100 percent rating for prostate cancer. 

However, in Board decisions dated in June 2014 and September 2014, the Board vacated its February 2012 decision on the basis of Bryant v Shinseki, 23 Vet. App. 488 (2010) pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013).  During this time frame, the RO completed the development ordered by the Board in February 2012 in regards to the Veteran's PTSD and reduction claim.  Those claims were then recertified to the Board for additional review.   

In November 2014 the Veteran testified regarding multiple issues then on appeal before the undersigned VLJ.  Transcripts from both the October 2011 and November 2014 hearings have been associated with the claims file.  

Following the Board's June 2011 decision, a December 2015 rating decision, in pertinent part, denied ratings in excess of 10 percent for left lower extremity radiculopathy, and in excess of 40 percent for IVDS and degenerative changes of the lumbar spine.  The Veteran filed VA Form 21-0958, Notice of Disagreement (NOD) with those rating determinations.  As yet, no Statement of the Case (SOC) has been issued addressing those matters.

In June 2016 the Board found that the Veteran had withdrawn claims for a rating in excess of 10 percent for tinnitus and the claims for an initial rating in excess of 30 percent for PTSD, as well as whether the reduction from a 100 percent rating to 40 percent, and subsequently 60 percent, for service-connected prostate cancer was proper.  The claim for initial compensable disability rating for bilateral hearing loss was remanded for further development.  

In pertinent part, a September 2016 rating decision granted a 40 percent disability rating for service-connected bilateral hearing loss, predicated upon the results of VA audiometric testing of July 2, 2016, effective as of that date.  

For the record, this appeal was processed using VBMS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.   

The issues of entitlement to ratings in excess of 10 percent for left lower extremity radiculopathy, and in excess of 40 percent for IVDS and degenerative changes of the lumbar spine are addressed in the Remand portion of this decision and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to July 2, 2016, the Veteran's service-connected bilateral hearing loss of the right ear has been manifested by no more than auditory acuity Level I and hearing loss of the left ear has been manifested by no more than, at most, auditory acuity Level I; there was no exceptional or unusual feature associated with the Veteran's hearing loss disability. 

2.  Since July 2, 2016, the Veteran's service-connected bilateral hearing loss of the right ear has been manifested by no more than auditory acuity Level VI and hearing loss of the left ear has been manifested by no more than, at most, auditory acuity Level VII; there is no exceptional or unusual feature associated with the Veteran's hearing loss disability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss prior to July 2, 2016, are not met.  38 U.S.C.A. §§ 1155, 1160(a)(3), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 3.383(a)(3), 4.1, 4.2, 4.7, 4.21, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2016).  

2.  The criteria for a rating in excess of 40 percent since July 2, 2016, for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 1160(a)(3), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 3.383(a)(3), 4.1, 4.2, 4.7, 4.21, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The appeal arises from the Veteran's disagreement with the initial rating for bilateral hearing loss following the grant of service connection.  The Veteran was provided notice in July 2010 by the RO as to how to substantiate his claim for service connection for bilateral hearing loss.  Once service connection was granted, the claim was substantiated and additional notice was not required.  VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2015).  The Veteran's service treatment records (STRs) have been obtained.  He has not reported having either sought or received postservice private treatment for hearing loss.  His records of postservice VA treatment are on file.  

The Veteran was provided VA audiology examinations in July 2010 and again in July 2016, and the latter was in compliance with Board remand in July 2016.  

For the reasons explained, the reports of the examinations are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  The Board may assume the competence of VA examiners and the adequacy of a VA medical opinion unless either is challenged.  Here, the adequacy of the examinations and medical opinions is not challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010).  

The Veteran testified before the undersigned in 2011 and again in 2014.  In this case, both the hearings focused on the elements for claim substantiation, i.e., evidence of a greater degree of disability.  The issue on appeal was identified and testimony was elicited from the Veteran as to his the relevant clinical history.  The hearings focused on the Veteran's history, current treatment, and symptomatology as to the service-connected disability for which increased compensation is sought.  Moreover, neither the Veteran nor representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the Board hearings.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  

Thus, VA's duty to assist has been met.  Moreover, there has been no allegation or contention that there was any failure to provide any required notice or assistance to the Veteran.  

Background

A June 2010 VAOPT record reflected the Veteran's complaint of hearing loss.  The results of a Hearing Handicap Inventory for the Elderly-Screening Version (HHIES) test were consistent with a mild to moderate subjective hearing handicap.  Word recognition scores, using the "NU6" word list, were 92 percent bilaterally.  Moderate bilateral sensorineural hearing loss was noted but specific audiometric testing results were not provided.  Hearing aids were ordered.  

On VA examination in July 2010 the Veteran complained of difficulty hearing and understanding.  He stated that he received hearing aids from the VA approximately two months ago.  On physical examination his auricles and external portions of his ears were within normal limits. 

Audiometric testing revealed the following puretone thresholds, in decibels:

Hertz ?
Decibels ?
1,000
2,000
3,000
4,000
Discrimination Ability
Right
15
55
60
55
94
Left
20
50
55
60
94

Discrimination ability was determined by using the Maryland CNC test.  The diagnosis was a bilateral hearing loss with subjective factors being difficulty hearing and understanding.  Objectively, he had a moderately severe high frequency hearing loss in the right ear and a moderate to moderately severe high frequency hearing loss in the left ear.  

Because the Veteran reported that he was retired, the examiner stated that the effect of the condition on the claimant's usual occupation was none.  The effect of the condition on the claimant's daily activity was difficulty hearing and understanding especially speech in the context of a background with noise.  

A November 16, 2010, VAOPT record shows that the Veteran stated that he was doing well with the hearing aids which VA had issued several months ago.  

During an October 2011 travel Board hearing, the Veteran testified that he had difficulty hearing when not using his hearing aids, particularly at a distance.  He could not hear someone "up close" while not using his hearing aids.  

A VAOPT record in June 2013 shows that the Veteran reported that his hearing aids did not work and had not worked for 7 months.  

A March 31, 2014 VAOPT record shows that the Veteran desired new hearing aids for his hearing loss.  He was last seen at the hearing clinic for an audiological evaluation on June 2, 2010, at which time test results revealed normal hearing at 250-1000 Hz sloping to a mild to severe sensorineural hearing loss for each ear.  He was previously fit with two hearing aids.  Audiometric test results in March 2014 indicated a 15 to 25 decibel (db) decrease in puretone air conduction threshold at 2000 and 4000 Hz in the right ear and at 2000 Hz in the left ear, as well as a significant decrease in word understanding abilities for the right ear when compared to testing from June 2010.  He reported that he was not been pleased with both the fit and sound quality of both of his hearing aids because he was unable to hear well with them and felt that they had not been working correctly for approximately the past year.  He reported that he would prefer to have a hearing aid that fit behind his ear.  He also noted that he continued to hear a "clinking" sound in both ears at all times.  There had been no change in this sound since his hearing was last tested and that it did not cause any interference with his daily activities or sleep.  He also reported experiencing a lightheaded sensation upon standing quickly.  He had spoken with his private physician regarding this and it had been attributed to his standing "too quickly."  He reported that he also felt off balance during these lightheaded episodes, noting that he had fallen two times.  He was encouraged to follow up with his private physician regarding this.  He denied any significant changes in medical case history since his last evaluation at the hearing clinic.  

At the November 2014 videoconference the Veteran testified that he had been using VA provided hearing aids for about a year.  He could not hear clearly, even with his hearing aids and for this reason desired better VA provided hearing aids.  His hearing acuity had worsened since his last VA audiology examination in July 2010.  

A May 29, 2014 VAOPT record shows that when contacted by phone the Veteran reported that he was "doing good" with his hearing aids, noting that he was able to hear things much better.  

On VA examination on July 2, 2016 the Veteran's electronic medical records were reviewed.  Audiometric testing revealed the following puretone thresholds, in decibels:

Hertz ?
Decibels ?
1,000
2,000
3,000
4,000
Discrimination Ability
Right
35
80
80
75
64
Left
30
75
70
75
64

Discrimination ability was determined by using the Maryland CNC test.  The diagnosis was a bilateral sensorineural hearing loss.  He had a severe sloping hearing loss, affecting the speech range of hearing acuity.  

The Veteran's hearing loss impact ordinary conditions of daily life, including ability to work.  Specifically, he reported that he was "[h]ard of hearing, hearing aids don't pick up everything and at times I must turn them up and up.  Without my hearing aids I really struggle to understand."  

Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher disability rating is assigned if a disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All the elements specified in a disability grade need not necessarily be found, although coordination of disability ratings with impairment of function is always required.  38 C.F.R. § 4.21; but see Camacho v. Nicholson, 21 Vet. App. 360, 366 - 67 (2007) and Middleton v. Shinseki, No. 2013-7014, (Fed. Cir. Aug. 16, 2013) (if disability rating criteria are written in the conjunctive, all required elements must be shown for assignment of a higher rating and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria).  Reasonable doubt will be resolved in a claimant's favor.  38 C.F.R. §§ 3.102, 4.3.  

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings); Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The assignment of a disability rating for hearing impairment is devised by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The severity of a hearing loss disability is determined by applying the criteria set forth in the Rating Schedule at 38 C.F.R. § 4.85.  

A rating for hearing loss may range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level in decibels, measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.   38 C.F.R. § 4.85(a) and (d).  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

The Rating Schedule establishes eleven auditory acuity levels under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b). 

Puretone threshold average, measured in decibels, as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four. This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85(d).  

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

Under 38 C.F.R. § 4.86(a) when the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  

Under 38 C.F.R. § 4.86(b) when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86.  

Evaluations of bilateral hearing loss range from a noncompensable evaluation to 100 percent, based on organic impairment of hearing acuity.

A noncompensable evaluation is for assignment for bilateral hearing loss when the hearing acuity is Level I in one ear with Level IX or less in the other ear; or when Level II in one ear with Level IV or less in the other ear; or Level III in both ears.

"The regulations are clear.  Under the schedule of ratings, level I and level II hearing are noncompensable.  38 C.F.R. § 4.87, Diagnostic Code (DC) 6100."  Cromley v. Brown, 7 Vet. App. 376, 378 (1995).

A ten percent (10%) evaluation is for assignment for bilateral hearing loss when the hearing acuity is Level I in one ear with either Level X or XI in the other ear; or Level II in one ear with Level V or greater in the other ear; or Level III in one ear with either Level IV or V or VI in the other ear; or Level IV in one ear with either Level IV or V in the other ear. 

A twenty percent (20%) evaluation is for assignment for bilateral hearing loss when the hearing acuity is Level III in one ear with Level VII or higher in the other ear; or Level IV in one ear with either Level VI or VII or VIII in the other ear; or Level V in one ear with either Level V or VI in the other ear.

A thirty percent (30%) evaluation is for assignment for bilateral hearing loss when the hearing acuity is Level IV in one ear with either Level IX or X or XI in the other ear; or Level V in one ear with either Level VII or VIII in the other ear; or Level VI in one ear with either Level VI or VII in the other ear.

A forty percent (40%) evaluation is for assignment for bilateral hearing loss when the hearing acuity is Level V in one ear with either Level IX or X or XI in the other ear; or Level VI in one ear with either Level VIII or IX in the other ear; or Level VII in one ear with either Level VII or VIII in the other ear.

A fifty percent (50%) evaluation is for assignment for bilateral hearing loss when the hearing acuity is Level VI in one ear with either Level X or XI in the other ear; or Level VII in one ear with Level IX in the other ear; or Level VIII in one ear with either Level VIII or IX in the other ear.

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  






Analysis

A Compensable Rating for Bilateral Hearing Loss Prior to July 2, 2016

Initially, the Board notes that as to any implicit contention that audiometric testing in a sound proof booth is not reflective of actual hearing acuity in a normal environment, audiometric testing in a sound proof booth provides for a more accurate comparison of the hearing acuity of the person being tested with the hearing acuity of those with normal hearing.  

The only audiometric test results prior to July 2, 2016, were those obtained on VA audiometric testing in July 2010.  That testing revealed that the Veteran's average puretone threshold in the each ear was 46.25 and that discrimination ability was 94 percent in each ear.  

Using Table VI, as prescribed by 38 C.F.R. § 4.85(a), the Veteran had Level I hearing loss in each ear on examination in July 2010.  The VA audiometric test did not find that that the Veteran's threshold levels at all frequencies used for rating purposes were 55 decibels, or more.  Similarly, he did not have thresholds at 1,000 Hz was 30 decibels or less while at the same time having thresholds at 2,000 Hz of 70 decibels or more.  

Moreover, the examiner did not certified that the use of speech discrimination was not appropriate because of language difficulties, inconsistent speech discrimination scores.  In other words, because none of the audiometric tests showed that neither all four frequencies in either ear were 55 decibels or above nor were the thresholds at 1,000 Hertz 30 decibels or less and also 70 decibels or more at 2,000 Hertz, the provisions of 38 C.F.R. § 4.86(a) and (b) are not applicable.  Accordingly, for rating purposes, Table VIA may not be used in determining the proper disability rating for the Veteran.  See 38 C.F.R. § 4.85(c).  

When the auditory Level I in each ear is applied to Table VII, a noncompensable disability evaluation, and no higher, was the appropriate disability rating for assignment.  

A Rating In Excess of 40 percent for Bilateral Hearing Loss Since July 2, 2016

The only audiometric test results since the July 2010 VA audiometric testing were those obtained on VA audiometric testing on July 2, 2016, which is the effective for the current 40 percent disability rating.  That testing revealed that the Veteran's average puretone threshold was 62.5, rounded up to 63, in the left ear; and 67.5, rounded up to 68 in the right ear.  Discrimination ability was 64 percent in each ear.  

Using Table VI, as prescribed by 38 C.F.R. § 4.85(a), the Veteran had Level VII in the right ear and Level VI in the left ear.  

Because the thresholds were 30 decibels I the left ear at 1,000 Hz and 70 decibels or more at 2,000 Hz, applying 38 C.F.R. § 4.86(b) allows for the use of either Table VI or Table VIa, whichever is higher.  

Here, only the left ear meets the criteria of 38 C.F.R. § 4.86(b).  Nevertheless, applying Table VIa, to both ears the Veteran had Level V in each ear.   

Regardless of which method is used, the rating provisions for hearing loss do not provide, given the Veteran's scores on the July 2, 2016 VA audiometric testing, for a disability rating in excess of 40 percent.  

Extraschedular Consideration

The above determination is based on consideration of the applicable provisions of VA's rating schedule.  In particular, the Board notes that the VA audiological examination reports describe the effects of the Veteran's hearing impairment on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).

38 U.S.C.A. § 1155 provides for creation of the Schedule for Rating Disabilities base on impairment from "specific injuries or combination of injuries" based on average impairment of earning capacity.  38 C.F.R. § 3.321(b)(1) provides for extraschedular rating in exceptional or unusual cases when the "scheduler evaluations" are inadequate as to "disability or disabilities."  The use of the plural in the statute and regulation, the use of the word "combination" in the statute thus provides for extraschedular rating based on the collective impact of multiple service-connected disorders.  Thus, 38 C.F.R. § 3.321(b)(1) fills in the gap left by 38 C.F.R. § 4.16 which provides for an extraschedular TDIU when service-connected disorders cumulatively preclude obtaining or retaining substantially employment, i.e., when there is less than total unemployability but the collective impact of service-connected disorders is not adequately compensated under the Schedule for Rating Disabilities.  In other words, the compounding negative effects that one or more service-connected disorders may have upon other such disorders is such that the collective impact of all service-connected disorders could be greater than the sum of each individual service-connected disorders' impact or the impact as calculated by combining the service-connected disorders under 38 C.F.R. § 4.25.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013).  More to the point, in this case there is no "gap" to be filled in since the Veteran is in receipt of a TDIU rating.  

With regard to the Veteran's service-connected bilateral hearing loss, the evidence of record does not reflect that the disability picture is so exceptional as to not be contemplated by the rating schedule.  The rating criteria are definitive and provide a precise result based on audiometric test results.  The "[a]ssignment of disability ratings for hearing impairment [is] derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  It has not been alleged that there was any irregularity in VA's mechanical application of the rating schedule in this case and that Board finds that there was no such irregularity. 

The Veteran's subjective statements regarding hearing difficulty, when contrasted with the statements of the VA examiner as to the impact of the hearing loss and the repeated results of VA audiometric testing, are not sufficient to render his hearing disability as one not contemplated by the rating schedule.  Significantly, the Veteran has not stated that his hearing impairment is of such severity that it cannot be improved with the use of amplification, i.e., hearing aids, and nothing from the results of any of the repeated VA audiometric tests would suggest this. 

Furthermore, the Schedule for Rating Disabilities provides for multiple levels of compensable ratings should the Veteran's hearing loss increase in severity.  Significantly, the Schedule for Rating Disabilities provides for compensation multiple exceptional hearing loss situations but, as explained, the Veteran does not meet the criteria for an increased rating under these criteria.  Moreover, under 38 C.F.R. § 4.85(g) service-connected hearing loss may, in combination with other service-connected disabilities, warrant entitlement to special monthly compensation (SMC) under 38 C.F.R. § 3.350.  

As to the contention, express or implied, that because the rating criteria are silent as to effects of occupational and daily activities the rating schedule does not contemplate the total disability picture is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the appellant has not demonstrated that the rating schedule is inadequate in any way.  See 38 C.F.R. § 3.321(a), 4.1; see also Dedrick v. Shinseki, No. 13-1166, slip op. at 9 (U.S. Vet. App. Apr. 4, 2014)(nonprecedential memorandum decision). 

While it is true that the scheduler rating criteria do not always address the symptoms specifically described by the Veteran, this alone does not mean that the rating criteria are inadequate.  38 C.F.R. § 4.1 provides "that percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations" and that "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hearing loss with the established criteria found in the rating schedule.  The Board notes that the Veteran has described the functional impairment he experiences as a result of his hearing loss, as related above.  However, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed.Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed.Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background noise is a disability picture that is considered in the current schedular rating criteria. 

To the extent that it is argued "that the schedular rating criteria in general and regulations do not contemplate the functional effects of hearing impairment, including using testing conditions conducted without background noise, the Court recently rejected such an argument in Doucette v. Shulkin, ___ Vet.App. ___ No. 15-2818, 2017 WL 877340 (Mar. 6, 2017).  In Doucette, the Court found that 'the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding' and that 'when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria.'  Id., ___ Vet.App. at ___, 2017 WL 877340 at *3.  These are the precise symptoms that the appellant in this case refers to, i.e., difficulty understanding speech and hearing various sounds in his personal life.  As found by the Court in Doucette, these symptoms are contemplated by the schedular rating criteria and do not require extraschedular evaluation.  Id."  Anderson v. Shulkin, No. 16-0991, slip op. at 6 (U.S. Vet. App. March 31, 2017) (nonprecedential memorandum decision). 

Also, while the Veteran has reported having had dizziness and loss of balance, resulting in falls, to the extent that he seeks to attribute this to his service-connected bilateral hearing loss, even his own statement indicate that these symptoms stem from arising too quickly, and there is otherwise no competent evidence attributing this to his service-connected hearing loss, as opposed to some other and unrelated problem.  In other words, there is no competent evidence which links such symptoms to his service-connected hearing loss such as to justify referral of the case for extraschedular consideration.  

Because the Veteran's disability picture with respect to the service-connected hearing loss is contemplated by the rating schedule, the threshold issue under Thun is not met.  Consequently, the Board finds that the Veteran's hearing loss symptomatology is fully addressed by the rating criteria under which his disability is rated.  The Board finds that the rating criteria reasonably describe and compensate the Veteran's disability level and symptomatology for his service-connected hearing loss.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  

Therefore, the Board finds that even with consideration being given to the doctrine of the favorable resolution of doubt in favor of the Veteran, the criteria for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 and Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 


ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss prior to July 2, 2016, and to a rating in excess of 40 percent since July 2, 2016, is denied.  


REMAND

Generally, when a claim has been placed in appellate status by the filing of an NOD, the Board must remand the claim to the RO for preparation of a statement of the case (SOC) as to that claim. Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995) and Archbold, 9 Vet. App. 124, 130 (1996); Manlincon v. West, 12 Vet. App. 238 (1999); see also 38 C.F.R. § 19.9 (2015).  

As noted, in June 2011 the Board denied a rating in excess of 40 percent for the orthopedic manifestations of IVDS of the lumbar spine with degenerative changes, and found that criteria for an evaluation in excess of 10 percent for right peroneal nerve neuritis had not been met but that the criteria for a separate 10 percent evaluation for left-sided mild incomplete paralysis of the sciatic nerve had been met.  That decision was not appealed to the United States Court of Appeals for Veterans Claims (Court) and, so, is final.  

Thereafter, a December 2015 rating decision denied ratings in excess of 10 percent for left lower extremity radiculopathy, and in excess of 40 percent for IVDS and degenerative changes of the lumbar spine.  The Veteran filed VA Form 21-0958, NOD with those rating determinations.  As yet, no SOC has been issued addressing those matters.  So, the Veteran has not been afforded the opportunity to perfect an appeal as to these matters.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must issue to the Veteran and his representative an SOC addressing the claims for an increased rating for IVDS and degenerative changes of the lumbar spine, rated 40 percent disabling, and an increased rating for left lower extremity radiculopathy, rated 10 percent disabling.  

Along with the SOC, the RO/AMC must furnish to the Veteran and his representative a VA Form 9 (Appeal to Board of Veterans' Appeals), and afford them the applicable time period for perfecting an appeal as to this issue.  The Veteran and his representative are hereby reminded that appellate consideration of the matter identified above, i.e., an increased rating for IVDS and degenerative changes of the lumbar spine, rated 40 percent disabling, and an increased rating for left lower extremity radiculopathy, rated 10 percent disabling, requires the timely filing of a substantive appeal.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


